Citation Nr: 1828936	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-03 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 18, 2017, and as 70 percent disabling from that date. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective February 24, 2010.  The Veteran timely appealed the initial rating assigned.  In December 2017, the RO increased the rating to 70 percent, effective September 18, 2017, creating a staged rating as indicated on the title page. 


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas, such as social relations, occupational functioning, and mood, but neither the symptoms nor overall impairment have more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

Throughout the appeal, the criteria for a disability rating of 70 percent for PTSD, but no higher, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Higher Initial Rating: PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran contends that his current service-connected PTSD is worse than rated.  Specifically, in a February 2013 VA Form 9, the Veteran stated that his PTSD symptoms are "more on the 70 [percent] level".  As noted above, his disability is rated as 50 percent disabling prior to September 18, 2017, and as 70 percent disabling from that day forward.  

Acquired psychiatric disorders such as PTSD are evaluated under (Diagnostic Code) DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Based on the evidence of record, the Board concludes that a 70 percent disability for PTSD, but no higher, is warranted throughout the entire appellate period.  The medical and lay evidence of record indicate that symptoms of PTSD included sleep impairment, anxiety, depressed mood, decreased motivation, diminished interest in activities, difficulty concentrating, intrusive thoughts/flashbacks, hypervigilance, difficulty obtaining and maintaining effective relationships, isolative behavior, mild memory impairment, difficulty adapting to stressful situations, and decreased socialization throughout the entire appellate period.  These symptoms more approximate those listed in the criteria for a 70 percent rating.

In considering the period prior to September 18, 2017, the Board finds that the evidence demonstrates social and occupational impairment that more nearly approximates a 70 percent disability rating.  In making this determination, the Board finds significant VA treatment records where the Veteran consistently was found with depressed and/or anxious mood throughout this period.  While there was evidence of improvement in the Veteran's symptoms at times, particularly with his mood, the improvement was not sustained.  

Regarding social impairment, the Veteran consistently endorsed feelings of isolation and detachment from others, diminished interest in activities, and impaired concentration.  The Veteran consistently described how he preferred to be alone and sought out activities where he did not have to interact with others.  During a July 2010 VA examination, the Veteran reported he was divorced and had not dated anyone since his divorce.  He also reported that he did not have many close friends.  His social isolation was again reported upon examination in June 2011 and September 2017 and the Veteran also reported that he had very little contact with his children.    

Regarding occupational impairment, the Veteran was unemployed throughout the claim.  He reported that he was having headaches and anxiety while working before he was laid off due to the economic recession in 2009.  He reported that although he had attempted to find another job for a while, he was unable to and ultimately decided to stop looking.  Although the Veteran did not directly attribute his unemployment to his PTSD symptoms, the VA examiners found significant the Veteran's lack of motivation, desire to isolate, nervousness/anxiety, and difficulty concentrating when commenting on his occupational functioning.  

The Board acknowledges that the 2010 VA examiner concluded that the Veteran's PTSD symptoms resulted in reduced reliability and productivity; however, considering the complete record, including the Veteran's symptoms reported during VA treatment, and given the level of social and occupational impairment reported during the VA examinations, the Board finds that the Veteran's level of impairment due to PTSD symptoms is more severe than summarized by the VA examiner.  Moreover, the Board notes that the 2011 and 2017 VA examiners concluded that the PTSD symptoms resulted in deficiencies in most areas.  

Based on the foregoing, the Board concludes that a 70 percent disability rating is warranted for the appellate period prior to September 18, 2017.  

The Board notes that in the Veteran's VA Form 9, he reported that his symptoms more nearly approximate a 70 percent disability rating rather than a 50 percent disability rating.  While a 70 percent rating has been assigned now throughout the claim, it is unclear whether the Veteran was limiting his claim with that statement.  As such, the Board has considered whether a disability rating in excess of 70 percent is warranted.  

Regarding the next highest disability rating, a 100 percent rating, throughout the period on appeal, the Board finds that there have been few reports of the symptoms listed in the criteria for a 100 percent rating.  The evidence, including the 2010 and 2017 VA examinations and VA treatment records, indicates that his speech tone and rate have consistently been clear or within normal limits, albeit hesitant in 2010, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  While the 2011 VA examiner noted some slowed speech and attention problems, they were described as minor.  The 2011 examiner also noted that although the Veteran was sensitive to stress, there was no impulsiveness.  

Additionally, the Board finds that there is insufficient evidence to show that a 100 percent rating is warranted as total overall social impairment has not been demonstrated.  Mauerhan, 16 Vet. App. at 436.  Despite having a strained relationship, the Veteran reported maintaining contact with his daughters throughout the claims file.  He reported during the 2010 examination that he kept in contact with his brother and in 2011 examination that he kept in contact with some former co-workers.  In a June 2014 VA treatment record he reported attending an event with former co-workers that was enjoyable for him.  He also reported participating in activities such as exercising, fishing, and playing cards.  

Throughout this period on appeal, the Veteran has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs.  He has consistently denied hallucinations or delusions throughout the appellate period.  Moreover, although he has occasionally reported fleeting suicidal ideation, he has denied intent or plans, has denied homicidal ideation and has not been demonstrated with grossly inappropriate behavior.  Although some memory impairment has been reported, it has been described as mild.  There has never been evidence of disorientation to time or place or memory loss for names of close relatives, his own occupation, or his own name.  Moreover, at no time has the Veteran reported or the medical evidence demonstrated the other severe symptoms listed in the rating criteria, such as obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, or speech that is intermittently illogical, obscure, or irrelevant.  Finally, the Board finds significant the fact that the Veteran has not reported that he is totally impaired due to his PTSD symptoms.  

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 100 percent schedular disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not reported that he is unemployable as a result of his PTSD symptoms.  Specifically, the Veteran reported throughout the claim and during the May 2017 Board hearing that he was laid off in 2009 and was unable to find a job thereafter due to the economic recession.  He does not contend, according to the Board hearing, that he is unable to obtain and maintain employment due to his PTSD symptoms.  As such, consideration of TDIU is not warranted.  


ORDER

Throughout the period on appeal, a 70 percent rating, but no higher, for PTSD is granted.  


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


